United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1919
                                   ___________

Larry Coffman,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Jay Nixon; Joan L. Moriarty,            *
                                        *    [UNPUBLISHED]
             Appellees.                 *
                                   ___________

                             Submitted: September 1, 2004
                                Filed: September 3, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Missouri inmate Larry Coffman appeals the district court’s1 preservice
dismissal as frivolous of his 42 U.S.C. § 1983 complaint, which he filed in forma
pauperis (IFP). Having carefully reviewed the record de novo, see Moore v. Sims,
200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we conclude the district court
properly dismissed the complaint for the reasons explained by the court, see Waller
v. Groose, 38 F.3d 1007, 1008 (8th Cir. 1994) (per curiam) (previous preservice
dismissal as frivolous does not bar plaintiff from asserting identical claim in

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
subsequent fee-paid complaint, but such dismissal does have res judicata effect on
frivolousness determination for future IFP complaint asserting same claims).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-